Case 1:19-cr-00802-GBD Document 35 Filed 10/08/20 Page 1 of 1

BRAFMAN & ASSOCIATES, PC.
ATTORNEYS AT LAW
767 THIRD AVENUE, 26TH FLOOR
NEW YORK, NEW YORK IOOI7
TELEPHONE: (212) 750-7800
FACSIMILE: (2l2) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

 

MARK M. BAKER JOSHUA D. KIRSHNER

OF COUNSEL JACOB KAPLAN

MARC A. AGNIFILO TENY R. GERAGOS

OF COUNSEL ADMITTED IN NY & CA
ZACH INTRATER STUART GOLD

OF COUNSEL

October 8, 2020
VIA ECF

 

Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Zilberberg, 19 Cr. 802 (GBD)

 

Dear Judge Daniels:

We represent Mendel Zilberberg in the above-referenced case. The next court conference
for Mr. Zilberberg and his co-defendant, Mr. Fried, is scheduled for Tuesday, October 13, 2020.
Because both Mr. Zilberberg and Mr. Fried have significant health issues and are at a higher risk
for severe illness from COVID-19, we respectfully request—with the consent of the government—
that all parties and all counsel be allowed to participate in this conference via video or telephone.
We have discussed this issue with Mr. Zilberberg, and he has agreed to waive his right to appear
in person. Counsel for Mr. Fried (Isabelle Kirshner, Esq., and Brian Linder, Esq.) have informed
us that they have discussed this matter with Mr. Fried, who has also agreed to waive his right to
appear in person.

Thank you for your consideration of this matter.

Respectfully submitted,

Benjamin Brafman, Esq.
ce: All Counsel (via ECF)
